DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 06/13/2019. Claims 28-47
are pending in the application and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 28-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,325,220 B2.  
Instant Application
US 10,325,220 B2
Claim 1
28. (New) A method comprising: training, by a computing device using statistical modeling, a label prediction model to predict an applicability of each label of a plurality of labels to items of digital content, the label prediction model comprising multiple levels, the training comprising: training an initial level, of the multiple levels, using a plurality of training instances corresponding to a plurality of digital content items, each training instance corresponding to one digital content item of the plurality of digital content items and comprising features generated using content of the one digital content item and comprising labeling data associated with the one digital content item, the labeling data associated with one or more digital content items of the plurality of digital content items missing a number of applicable labels from the plurality of labels; and training a next level, of the multiple levels, of the prediction model using label prediction output generated by the initial level of the label prediction model; receiving, via the computing device, a digital content item and a set of labels associated with the received digital content item, each label in the set of labels associated with the received digital content item is one of the plurality of labels; generating, via the computing device, label prediction input for the received digital content item, the label prediction input comprising a feature set generated using content of the received digital content item, the label prediction input further comprising the set of labels associated with the received digital content item;  3Continuation ApplicationDocket No. 085804.117251 Parent Appl. No. 14/543,133 Preliminary Amendment using, via the computing device, the label prediction model and the label prediction input generated for the received digital content item to identify at least one missing label that is applicable to the received digital content item and is missing from the set of labels, the at least one missing label is one of the plurality of labels; and automatically annotating, via the computing device, the received digital content item using the at least one missing label, automatic annotation of the digital content augmenting the received set of labels with the at least one missing label.  

29. (New) The method of claim 28, further comprising: receiving, via the computing device, a digital content search request comprising the at least one label missing from the received set of labels; and using, via the computing device, the at least one missing label missing from the received set of labels and identified using the label prediction model, to retrieve the received digital content item in response to the digital content search request.  

30. (New) The method of claim 28, training the label prediction model further comprising: generating a set of model parameters in accordance with a level of accuracy for the label prediction model, the set of model parameters comprising a weight for each label of the set of labels.  

31. (New) The method of claim 28, training the label prediction model further comprising: using a correlation among two or more labels in the set of labels in training the label prediction model.  

32. (New) The method of claim 28, the received digital content item is image content uploaded with the set of labels associated with the received digital content item to an online social media site.
  
33. (New) The method of claim 32, the set of labels associated with the received digital content item are user-generated labels.  

34. (New) The method of claim 28, further comprising: using, via the computing device, the label prediction model and the label prediction input generated for the received digital content item to generate, as label prediction output for the received digital content item, a probability for each label of the plurality of labels, the probability for a label, of the plurality of labels, indicating the applicability of the label to the received digital content item, wherein the label prediction output generated for the received digital content item is used in identifying the at least one missing label for the received digital content item.
  
35. (New) The method of claim 28, the label prediction output, of the initial level of the label prediction model, comprising, for each digital content item of the plurality of digital content items, a label set prediction comprising an indication of the applicability of each label of the plurality of labels to the digital content item.  

36. (New) The method of claim 35, training the next level, of the multiple levels, of the label prediction model using the label prediction output and the plurality of training instances corresponding to the plurality of digital content items.  

37. (New) The method of claim 28, the next level, of the multiple levels, of the label prediction model is a final level of the label prediction model and is used to generate the label prediction output for the received digital content item.  

38. (New) A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising: training, using statistical modeling, a label prediction model to predict an applicability of each label of a plurality of labels to items of digital content, the label prediction model comprising multiple levels, the training comprising: training an initial level, of the multiple levels, using a plurality of training instances corresponding to a plurality of digital content items, each training instance corresponding to one digital content item of the plurality 5Continuation ApplicationDocket No. 085804.117251 Parent Appl. No. 14/543,133 Preliminary Amendment of digital content items and comprising features generated using content of the one digital content item and comprising labeling data associated with the one digital content item, the labeling data associated with one or more digital content items of the plurality of digital content items missing a number of applicable labels from the plurality of labels; and training a next level, of the multiple levels, of the prediction model using label prediction output generated by the initial level of the label prediction model; receiving a digital content item and a set of labels associated with the received digital content item, each label in the set of labels associated with the received digital content item is one of the plurality of labels; generating label prediction input for the received digital content item, the label prediction input comprising a feature set generated using content of the received digital content item, the label prediction input further comprising the set of labels associated with the received digital content item; using the label prediction model and the label prediction input generated for the received digital content item to identify at least one missing label that is applicable to the received digital content item and is missing from the set of labels, the at least one missing label is one of the plurality of labels; and automatically annotating the received digital content item using the at least one missing label, automatic annotation of the digital content augmenting the received set of labels with the at least one missing label.  

39. (New) The non-transitory computer-readable storage medium of claim 38, further comprising: receiving a digital content search request comprising the at least one label missing from the received set of labels; and using the at least one missing label missing from the received set of labels and identified using the label prediction model, to retrieve the received digital content item in response to the digital content search request. 
 
40. (New) The non-transitory computer-readable storage medium of claim 38, training the label prediction model further comprising: generating a set of model parameters in accordance with a level of accuracy for the label prediction model, the set of model parameters comprising a weight for each label of the set of labels.
  
41. (New) The non-transitory computer-readable storage medium of claim 38, training the label prediction model further comprising: using a correlation among two or more labels in the set of labels in training the label prediction model.  

42. (New) The non-transitory computer-readable storage medium of claim 38, the received digital content item is image content uploaded with the set of labels associated with the received digital content item to an online social media site.  

43. (New) The non-transitory computer-readable storage medium of claim 42, the set of labels associated with the received digital content item are user-generated labels.  

44. (New) The non-transitory computer-readable storage medium of claim 38, further comprising: using the label prediction model and the label prediction input generated for the received digital content item to generate, as label prediction output for the received digital content item, a probability for each label of the plurality of labels, the probability for a label, of the plurality of labels, indicating the applicability of the label to the received digital content item, wherein the label prediction output generated for the received digital content item is used in identifying the at least one missing label for the received digital content item.  

45. (New) The non-transitory computer-readable storage medium of claim 38, the label prediction output, of the initial level of the label prediction model, comprising, for each digital content item of the plurality of digital content items, a label set prediction 7Continuation ApplicationDocket No. 085804.117251 Parent Appl. No. 14/543,133 Preliminary Amendment comprising an indication of the applicability of each label of the plurality of labels to the digital content item.  
46. (New) The non-transitory computer-readable storage medium of claim 45, training the next level, of the multiple levels, of the label prediction model using the label prediction output and the plurality of training instances corresponding to the plurality of digital content items.  

47. (New) A computing device comprising: a processor; a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: training logic executed by the processor for training, using statistical modeling, a label prediction model to predict an applicability of each label of a plurality of labels to items of digital content, the label prediction model comprising multiple levels, the training logic comprising: training logic executed by the processor for training an initial level, of the multiple levels, using a plurality of training instances corresponding to a plurality of digital content items, each training instance corresponding to one digital content item of the plurality of digital content items and comprising features generated using content of the one digital content item and comprising labeling data associated with the one digital content item, the labeling data associated with one or more digital content items of the plurality of digital content items missing a number of applicable labels from the plurality of labels; and training logic executed by the processor for training a next level, of the multiple levels, of the prediction model using label prediction output generated by the initial level of the label prediction model; receiving logic executed by the processor for receiving a digital content item and a set of labels associated with the received digital content item, each label 8Continuation ApplicationDocket No. 085804.117251 Parent Appl. No. 14/543,133 Preliminary Amendment in the set of labels associated with the received digital content item is one of the plurality of labels; generating logic executed by the processor for generating label prediction input for the received digital content item, the label prediction input comprising a feature set generated using content of the received digital content item, the label prediction input further comprising the set of labels associated with the received digital content item; using logic executed by the processor for using the label prediction model and the label prediction input generated for the received digital content item to identify at least one missing label that is applicable to the received digital content item and is missing from the set of labels, the at least one missing label is one of the plurality of labels; and annotating logic executed by the processor for automatically annotating the received digital content item using the at least one missing label, automatic annotation of the digital content augmenting the received set of labels with the at least one missing label.

Claim 1
1. A method comprising:
training, using a multimedia data storage and retrieval system server, an initial level of a stacked model for use in making a labeling prediction, the initial level being trained using feature information for each training instance, corresponding to a content item, of a plurality of training instances corresponding to a plurality of
content items, at least one training instance of the plurality is missing at least one label of a plurality of labels, the feature information corresponding to a plurality of features associated with the training instance of the plurality;
generating, using the multimedia data storage and retrieval system server, a labeling prediction for each training instance of the plurality using the initial level of the stacked model, the labeling prediction comprising a label applicability prediction for at least one label of the plurality of labels missing from the training instance's set of labels;
training, using the multimedia data storage and retrieval system server, one or more additional levels of the stacked model using one or more previous levels of the stacked model, the one or more previous levels comprising the initial level of the stacked model, each additional level being trained using information for 
each training instance of the plurality, each training instance's information comprising the labeling prediction,
from a previous level of the stacked model, the feature information corresponding to the plurality to
features, and information indicating the training instance's set of labels;
identifying, using the multimedia data storage and retrieval system server, a plurality of labeling predictions for the plurality of content items using the stacked model, a labeling prediction, for a content item of the plurality, identifying for each label of the plurality whether the label is applicable to the content item, and
for each content item of the plurality that is missing at least one label, its labeling prediction comprising a
prediction whether or not the at least one missing label is applicable;
receiving, via the multimedia data storage and retrieval system server and from a user computing device, a content retrieval request comprising a label query;
identifying, via the multimedia data storage and retrieval system server, a number of content items, from the
plurality of content items, the identification of the number of content items comprising using the label
query in searching the plurality of labeling predictions, including each labeling prediction identified for each
content item missing at least one label, determined using the stacked model; and
serving, via the multimedia data storage and retrieval system server and to a user computing device over an electronic communications network, the number of
content items in response to the content retrieval request from a user computing device.


The instant claims are anticipated by the reference claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 34-38, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Montañés et al. ("Improving stacking approach for multi-label classification," hereinafter referred to as Montañés), in view of Yu et al. (“Large-scale Multi-label Learning with Missing Labels,” hereinafter referred to as Yu), and further in view of Bucak et al. ("Multi-label Learning with Incomplete Class Assignments," hereinafter referred to as Bucak).

As to claim 28, Montañés teaches a method comprising: 
training, by a computing device using statistical modeling, a label prediction model to predict an applicability of each label of a plurality of labels to items of digital content, the label prediction model comprising multiple levels, the training comprising: 
      training an initial level, of the multiple levels, using a plurality of training instances corresponding to a plurality of digital content items, each training instance corresponding to one digital content item of the plurality of digital content items and comprising features generated using content of the one digital content item and comprising labeling data associated with the one digital content item, the labeling data associated with one or more digital content items of the plurality of digital content items… 
     training a next level, of the multiple levels, of the prediction model using label prediction output generated by the initial level of the label prediction model 
labels (see 1. Introduction, groups of stacked classifiers that the outputs of the classifiers of one level are used as inputs for the classifiers of the next level of the stack. The classifiers on the top of the stack determine the final prediction, and 2. Multi-label classification, wherein multi-label classification correctly predicts the subset of labels); 
receiving, via the computing device, a digital content item and a set of labels associated with the received digital content item, each label in the set of labels associated with the received digital content item is one of the plurality of labels (see 1. Introduction, wherein groups of stacked classifiers that the outputs of the classifiers of one level are used as inputs for the classifiers of the next level of the stack. The classifiers on the top of the stack determine the final prediction, and 2. Multi-label classification, wherein multi-label classification correctly predicts the subset of labels include identifying, using the computing device, a labeling prediction for a content item using the stacked model, the labeling prediction identifying for each label of the plurality whether the label is applicable to the content item); 
generating, via the computing device, label prediction input for the received digital content item, the label prediction input comprising a feature set generated using content of the received digital content item, the label prediction input further comprising the set of labels associated with the received digital content item(see 1. Introduction, groups of stacked classifiers that the outputs of the classifiers of one level are used as inputs for the classifiers of the next level of the stack. The classifiers on the top of the stack determine the final prediction, and 2. Multi-label classification, wherein multi-label classification correctly predicts the subset of labels…); 
using, via the computing device, the label prediction model and the label prediction input generated for the received digital content item to identify at least one 
However, Montañés fails to explicitly teach digital content items missing a number of applicable labels from the plurality of labels; and 
automatically annotating, via the computing device, the received digital content item using the at least one missing label, automatic annotation of the digital content augmenting the received set of labels with the at least one missing label.
Yu teaches digital content items missing a number of applicable labels from the plurality of labels (1. Introduction… allowing missing labels etc…; 2. Problem Formulation…      
Given n training points our training set will be (X; Y), where X = [x1; : : : ; xn]T and Y = [y1 y2 : : : yn]T . Using the loss function, we propose to learn the parameters Z by using the canonical ERM method…If there are missing labels, we compute the loss over the known labels…where only positive labels are known and are given as 1 in the label matrix, while negative or missing values are all denoted by 0 (Agrawal et al., 2013; Bucak et al., 2011)).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the system of Montañés to add “missing labels” to the Montañés’ system, as taught by Yu above. The modification would have been obvious because one of ordinary skill would be motivated to develop techniques that exploit the structure of specific loss functions - such as the squared loss function - to obtain efficient algorithms, as suggested by Yu (Abstract).
However, Yu and Montañés fail to explicitly teach:
automatically annotating, via the computing device, the received digital content item using the at least one missing label, automatic annotation of the digital content augmenting the received set of labels with the at least one missing label.3Continuation ApplicationDocket No. 085804.117251 Parent Appl. No. 14/543,133 Preliminary Amendment 
Bucak teaches: 
automatically annotating, via the computing device, the received digital content item using the at least one missing label, automatic annotation of the digital content augmenting the received set of labels with the at least one missing label (see 1. Introduction…automatic image annotation…multi-label learning with incomplete class assignments, and the training data as incompletely labeled data… Multi-label learning with incomplete class assignments is frequently encountered in automatic image annotation when the number of classes is very large…; Fig. 1; section 4. Experimental Results…Datasets. Two multi-labeled datasets for automatic image annotation are used in our study: ESP Game [31] and MIR Flickr [16] datasets…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Montañés and Yu to add “automatic annotation” to the combination system of Montañés and Yu, as taught by Bucak above. The modification would have been obvious because one of ordinary skill would be motivated to be able to automatically detect the missed class assignment and consequentially improve the classification accuracy, as suggested by Bucak (Introduction).

As to claim 34, which incorporates the rejection of claim 35, Montañés teaches  
using, via the computing device, the label prediction model and the label prediction input generated for the received digital content item to generate, as label prediction output for the received digital content item, the probability for a label, of the plurality of labels, indicating the applicability of the label to the received digital content item  (see 1. Introduction, wherein groups of stacked classifiers that the outputs of the classifiers of one level are used as inputs for the classifiers of the next level of the stack. The classifiers on the top of the stack determine the final prediction), a probability for each label of the plurality of labels, section 3.1. The improved stacking approach…the meta-level binary classifiers of stacking approach estimate the probability P (yj | x, y’), being y’ in turn a estimation of the relevant labels that only depend on the description of the object x…).
However, Montañés fails to explicitly teach:
wherein the label prediction output generated for the received digital content item is used in identifying the at least one missing label for the received digital content item. 
Yu, in combination with Montañés, teaches:
wherein the label prediction output generated for the received digital content item is used in identifying the at least one missing label for the received digital content item (see section 4. Generalization Error Bounds... Theorems 3 and 4…. Wherein using the broadest reasonable interpretation, Examiner interprets “…probability at least 1- σ…, to teach limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the system of Montañés to add “missing labels” to the Montañés’ system, as taught by Yu above. The modification would have been obvious because one of ordinary skill would be motivated to develop techniques that exploit the structure of specific loss functions - such as the squared loss function - to obtain efficient algorithms, as suggested by Yu (Abstract).

As to claim 35, which incorporates the rejection of claim 28, Montañés teaches the label prediction output, of the initial level of the label prediction model, comprising, for each digital content item of the plurality of digital content items, a label set prediction comprising an indication of the applicability of each label of the plurality of labels to the digital content item labels (see 3. Stacking approaches, ... ln the learning stage, the method builds two groups of stacked classifiers.... where them new features correspond to the outputs of the first-level classifiers ... Hence, the outputs of the first-level classifiers, h1 (x), are only taken for obtaining the values of the augmented feature space of the second-level classifiers.; 3.2. Other related methods ... In training phase, CC orders the labels in a chain and builds m binary classifiers, one per each label. ... ). 

 As to claim 36, which incorporates the rejection of claim 35, Montañés teaches training the next level, of the multiple levels, of the label prediction model using the label prediction output and the plurality of training instances corresponding to the plurality of digital content items (see 3. Stacking approaches ... ln the learning stage, the method builds two groups of stacked classifiers.... where them new features correspond to the outputs of the first-level classifiers ... Hence, the outputs of the first-level classifiers, h1 (x), are only taken for obtaining the values of the augmented feature space of the second-level classifiers.; 3.2. Other related methods ... In training phase, CC orders the labels in a chain and builds m binary classifiers, one per each label. ... ). 
 
As to claim 37, which incorporates the rejection of claim 28, Montañés teaches the next level, of the multiple levels, of the label prediction model is a final level of the label prediction model and is used to generate the label prediction output for the received digital content item (see 1. Introduction, wherein groups of stacked classifiers that the outputs of the classifiers of one level are used as inputs for the classifiers of the next level of the stack. The classifiers on the top of the stack determine the final prediction).  

Claim 38 recites substantially the same functionalities recited in claim 28, and is directed to a non-transitory computer-readable storage medium that performs the method of claim 28. Bucak teaches (computer, 1. Introduction).  Therefore, claim 38 is rejected for the same reasons as applied to claim 28 above.

Claim 44 recites substantially the same functionalities recited in claim 34, and is directed to a non-transitory computer-readable storage medium that performs the method of claim 34. Bucak teaches (computer, 1. Introduction).  Therefore, claim 44 is rejected for the same reasons as applied to claim 34 above.
Claim 45 recites substantially the same functionalities recited in claim 35, and is directed to a non-transitory computer-readable storage medium that performs the method of claim 35. Bucak teaches (computer, 1. Introduction).  Therefore, claim 45 is rejected for the same reasons as applied to claim 35 above.

Claim 46 recites substantially the same functionalities recited in claim 36, and is directed to a non-transitory computer-readable storage medium that performs the method of claim 36. Bucak teaches (computer, 1. Introduction).  Therefore, claim 46 is rejected for the same reasons as applied to claim 36 above.

Claim 47 recites substantially the same functionalities recited in claim 28, and is  directed to a computing device that performs the method of claim 28. Bucak teaches (computer, 1. Introduction).  Therefore, claim 47 is rejected for the same reasons as applied to claim 28 above.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Montañés et al. ("Improving stacking approach for multi-label classification," hereinafter referred to as Montañés), in view of Yu et al. (“Large-scale Multi-label Learning with Missing Labels,” hereinafter referred to as Yu), and further in view of Bucak et al. ("Multi-label Learning with Incomplete Class Assignments," hereinafter referred to as Bucak), and Yan et al. (“Active Learning from Crowds,” hereinafter referred to as Yan).

As to claim 29, which incorporates the rejection of claim 28, Montañés, Yu, and Bucak teach label missing but fail to explicitly teach:
receiving, via the computing device, a digital content search request comprising the at least one label missing from the received set of labels; and 
using, via the computing device, the at least one missing label missing from the received set of labels and identified using the label prediction model, to retrieve the received digital content item in response to the digital content search request.  
However, Yan teaches:
receiving, via the computing device, a digital content search request comprising the at least one label missing from the received set of labels
(Abstract…multiple labelers, with varying expertise, are available for querying…select both a sample and the annotator/s to query the labels from…; section 3. A Probabilistic Multi-Labeler Model…the labels from individual labelers may not be correct, may be missing, and may not be consistent with each other); and 
using, via the computing device, the at least one missing label missing from the received set of labels and identified using the label prediction model, to retrieve the received digital content item in response to the digital content search request (see section 5.2. Text Data…, wherein using the broadest reasonable interpretation, Examiner interprets “…our multi-labeler could extract information available among the annotators and query the annotations from the most reliable annotator for incoming samples…” to teach the limitation). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Montañés and Yu to add “a digital content search request” to the combination system of Montañés and Yu, as taught by Bucak above. The modification would have been obvious because one of ordinary skill would be motivated to provide an optimization formulation that allows the selection of the most uncertain sample and the annotator to query the labels from for active learning, as suggested by Bucak (Introduction).

Claim 39 recites substantially the same functionalities recited in claim 29, and is directed to a non-transitory computer-readable storage medium that performs the method of claim 29.  Bucak teaches (computer, 1. Introduction).  Therefore, claim 39 is rejected for the same reasons as applied to claim 29 above.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Montañés et al. ("Improving stacking approach for multi-label classification," hereinafter referred to as Montañés), in view of Yu et al. (“Large-scale Multi-label Learning with Missing Labels,” hereinafter referred to as Yu), and further in view of Bucak et al. ("Multi-label Learning with Incomplete Class Assignments," hereinafter referred to as Bucak), and Schapire et al. (US 6,453,307 B1, hereinafter referred to as Schapire).

As to claim 30, which incorporates the rejection of claim 28, Yu, Montañés and Bucak fail to explicitly teach training the label prediction model further comprising: 
generating a set of model parameters in accordance with a level of accuracy for the label prediction model, the set of model parameters comprising a weight for each label of the set of labels.  
However, Schapire, in combination with Yu, Montañés and Bucak, teaches training the label prediction model further comprising: 
generating a set of model parameters in accordance with a level of accuracy for the label prediction model, the set of model parameters comprising a weight for each label of the set of labels (see abstract; Fig. 1, element 102; col. 2, lines 1-25, col. 3, lines 6-20, weight).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Yu, Montañés and Bucak to add “weight for each label” to the combination system of Yu, Montañés and Bucak, as taught by Schapire above. The modification would have been obvious because one of ordinary skill would be motivated to efficiently perform multiclass, multi-label information categorization using the multiple base hypothesis, as suggested by Schapire (col. 5, lines 49-64).

Claim 40 recites substantially the same functionalities recited in claim 30, and is directed to a non-transitory computer-readable storage medium that performs the method of claim 30. Bucak teaches (computer, 1. Introduction).  Therefore, claim 40 is rejected for the same reasons as applied to claim 30 above.

Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Montañés et al. ("Improving stacking approach for multi-label classification," hereinafter referred to as Montañés), in view of Yu et al. (“Large-scale Multi-label Learning with Missing Labels,” hereinafter referred to as Montañés), and further in view of Bucak et al. ("Multi-label Learning with Incomplete Class Assignments," hereinafter referred to as Bucak), and Chidlovskii (US 2011/0302111 A1, hereinafter referred to as Chidlovskii).
  
As to claim 31, which incorporates the rejection of claim 28, Montañés, Yu, and Bucak teach correlation but fail to explicitly teach: training the label prediction model further comprising: 
using a correlation among two or more labels in the set of labels in training the label prediction model.  However, Chidlovskii teaches using a correlation among two or more labels in the set of labels in training the label prediction model (see paragraphs [0014]-[0019]…wherein using the broadest reasonable interpretation, Examiner interprets “…applying a set of trained base classifiers to the object to generate base classifier label prediction sets comprising subsets of the set of labels…” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Yu, Montañés and Bucak to add “a correlation among labels” to the combination system of Yu, Montañés and Bucak, as taught by Chidlovskii above. The modification would have been obvious because one of ordinary skill would be motivated to allow multi-label classification system to evolve over time by addition of new labels, thus adding new classifier capability accommodating new classes without discarding previous classifiers designed for more limited set of classes, as suggested by Chidlovskii ([0025]).

Claim 41 recites substantially the same functionalities recited in claim 31, and is directed to a non-transitory computer-readable storage medium that performs the method of claim 31. Bucak teaches (computer, 1. Introduction).  Therefore, claim 41 is rejected for the same reasons as applied to claim 31 above.

  Claims 32-33 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Montañés et al. ("Improving stacking approach for multi-label classification," hereinafter referred to as Montañés), in view of Yu et al. (“Large-scale Multi-label Learning with Missing Labels,” hereinafter referred to as Montañés), and further in view of Bucak et al. ("Multi-label Learning with Incomplete Class Assignments," hereinafter referred to as Bucak), and Squicciarini et al. (“A3P: Adaptive Policy Prediction for Shared Images over Popular Content Sharing Sites,” hereinafter referred to as Squicciarini).

As to claim 32, which incorporates the rejection of claim 28, Yu, Montañés and Bucak fail to explicitly teach the received digital content item is image content uploaded with the set of labels associated with the received digital content item to an online social media site.  
However Squicciarini teaches he received digital content item is image content uploaded with the set of labels associated with the received digital content item to an online social media site (see section 1. INTRODUCTION…Policy prediction module… newly uploaded images…; 2.1 Privacy Setting Configuration…assign privacy labels to selected friends, and then uses this as input to construct a classifier which classifies friends based on their profiles and automatically assign privacy labels to the unlabeled friends… images uploaded in social sites...).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Yu, Montañés and Bucak to add “image content uploaded to an online social media site” to the combination system of Yu, Montañés and Bucak, as taught by Squicciarini above. The modification would have been obvious because one of ordinary skill would be motivated to develop a policy prediction algorithm to automatically generate a policy for each newly uploaded image, as suggested by Squicciarini (Abstract).

As to claim 33, which incorporates the rejection of claim 32, Yu, Montañés and Bucak fail to explicitly teach the set of labels associated with the received digital content item are user-generated labels (see 2.1 Privacy Setting Configuration…assign privacy labels to selected friends, and then uses this as input to construct a classifier which classifies friends based on their profiles and automatically assign privacy labels to the unlabeled friends… images uploaded in social sites...).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Yu, Montañés and Bucak to add “image content uploaded to an online social media site” to the combination system of Yu, Montañés and Bucak, as taught by Squicciarini above. The modification would have been obvious because one of ordinary skill would be motivated to develop a policy prediction algorithm to automatically generate a policy for each newly uploaded image, as suggested by Squicciarini (Abstract).
Claim 42 recites substantially the same functionalities recited in claim 32, and is directed to a non-transitory computer-readable storage medium that performs the method of claim 32. Bucak teaches (computer, 1. Introduction).  Therefore, claim 42 is rejected for the same reasons as applied to claim 32 above.

Claim 43 recites substantially the same functionalities recited in claim 33, and is directed to a non-transitory computer-readable storage medium that performs the method of claim 33. Bucak teaches (computer, 1. Introduction).  Therefore, claim 43 is rejected for the same reasons as applied to claim 33 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Palmert et al. (US 2014/0207777 A1) teach a computer implemented method for identifying similar labels e.g. hashtag to user, involves calculating similarity score for each of several pairs, and storing respective similarity scores in second portion of data entries.

Rosales et al. (US 2008/0109388 A1) teach Multiple-label data analyzing method, involves building classifier for maximizing measurement related to data points, labels on data points and predicted output label, and assigning output label to input data point.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122